Citation Nr: 0203538	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  94-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 as a result of VA 
hospitalization from September 24 to November 19, 1993, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  

In March 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits currently being sought, 
and the appellant, the veteran's surviving spouse, appealed 
its decision.  The appellant failed to report for a hearing 
at the RO in September 1994.  The Board of Veterans' Appeals 
(Board) remanded the case to the RO in August 1996, for 
additional development which has now been completed.  


FINDINGS OF FACT

1.  The veteran had a benefits claim pending at the time of 
his death in November 1993.

2. The appellant, widow of the veteran, timely filed a claim 
for accrued benefits within one year of the veteran's death.

3.  The evidence shows that the veteran was not treated for 
his service-connected strain and myositis, cervical dorsal 
lumbar paravertebral muscles, traumatic, chronic, moderate to 
severe, with psychophysiological factors, for a period in 
excess of 21 days during the VA hospitalization from 
September 24 to November 19, 1993.


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 as a result of VA 
hospitalization from September 24 to November 19, 1993, for 
accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 4.29 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the appellant was notified of the March 
1994 RO rating decision, and that she was provided a 
statement of the case in June 1994 and other correspondence, 
informing her of the evidence necessary to substantiate her 
claim and of the criteria needed to be satisfied.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran's terminal hospital report was 
of record in March 1994, and the Board remanded the case to 
the RO in August 1996 to obtain the VA inpatient treatment 
records which are now of record.  VA has made reasonable 
attempts to obtain all necessary treatment records.  All 
pertinent identified existing obtainable evidence necessary 
for the determination of the claim appears to be of record, 
and the appellant has been advised as recently as March 2002 
that she has the right to submit additional evidence.  There 
are of record VA medical records relating to the claim.

The communications from VA to the appellant informed her of 
the type of evidence which would be relevant and assisted her 
in providing it.  These communications included the March 
1994 rating decision, the June 1994 statement of the case, 
the July 2001 supplemental statement of the case, and the 
July 2001 letter to the appellant.  In this case, the Board 
finds that VA has complied with 38 C.F.R. § 3.103, 
38 C.F.R. § 3.159 as amended [see 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001)], and the duty to assist and the duty to 
notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Its July 
2001 letter to the appellant appears to have been 
specifically made in response to the VCAA.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, its procedure and 
adjudication of the appellant's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  Moreover, as the Board 
finds that the directives of VCAA have been complied with 
regarding VA's duties to notify and to assist the appellant, 
the Board finds that the appellant has not been prejudiced by 
the Board's consideration of the merits of her claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
appellant has been given ample process to provide evidence 
and argument in support of her claim.  In short, the Board 
finds that the appellant has been given adequate notice of 
the need to submit evidence or argument and that she is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.


Factual background

The appellant is the surviving spouse of the veteran.  She 
argues that the veteran was treated for his service-connected 
disability for a period in excess of 21 days during his 
terminal VA hospitalization.  

The veteran died at a VA hospital on November 19, 1993, after 
being hospitalized there on September 24, 1993.  

During his lifetime, the veteran was service-connected for 
strain and myositis, cervical dorsal lumbar paravertebral 
muscles, traumatic, chronic, moderate to severe, with 
psychophysiological factors, and it was evaluated as 40 
percent disabling.

The veteran was seen in a VA hospital emergency room on 
September 24, 1993 with complaints of nausea, vomiting, and 
disorientation since the day beforehand.  It was noted that 
he had been having renal dialysis changes four times per day.

A VA Medical Certificate from later on that day indicates 
that the veteran was alert and conscious, and oriented in 
person, but disoriented in place and time.  The impression 
was renal insufficiency.  A VA physical examination report 
from that day indicates that clinically, the veteran had no 
joint deformities and that he had a full range of motion.  
The veteran stated that he was having pain but no tenderness 
in his bones, joints, or muscles.  Clinically, his neck 
exhibited a full range of motion  with no evidence of 
tracheal deviation.  

The veteran was hospitalized in the VA hospital until 
November 19, 1993, the date of his death therein.  

An October 6, 1993 VA inpatient treatment record indicates 
that the veteran presented rigidity in his neck.  

A November 4, 1993 VA inpatient treatment record indicates 
that the veteran was felt to have dementia due to multiple 
cerebrovascular accidents.

A November 17, 1993 VA inpatient treatment record indicates 
that the veteran had cold feet consistent with arterial 
emboli bilaterally, and that his distal pulses were absent.  
He developed hypotension and was not responsive to fluid 
challenge.  He had no coffee ground at present, but he had 
recently presented coffee ground vomiting.  He had a very 
poor prognosis.  

The November 19, 1993 VA terminal hospital discharge summary 
indicates that the veteran was admitted on September 24, 1993 
due to mental changes and that he was then found with 
multiple infarcts suggestive of multi-infarct dementia.  He 
developed an upper gastrointestinal bleed probable to stress 
ulcers.  He developed bilateral leg arterial embolism and 
gangrene and severe lactic metabolic acidosis and 
hypotension.  The diagnoses were multi-infarct dementia with 
mental changes; end stage renal disease on chronic ambulatory 
peritoneal dialysis; high blood pressure; diabetes mellitus; 
uremia; upper gastrointestinal bleeding due to stress ulcers; 
bilateral arterial embolism; bilateral feet gangrene; and 
hypotension.

The veteran's death certificate indicates that the cause of 
the veteran's death was coffee ground vomit aspiration due to 
upper gastrointestinal bleeding due to end stage renal 
disease with bilateral extremities arterial emboli.

An application was received from the appellant, the surviving 
spouse, in January 1994, seeking, among other things, 
entitlement to accrued benefits pursuant to the provisions of 
38 C.F.R. § 4.29 in association with the veteran's terminal 
period of hospitalization.

Pertinent law and regulations

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1000(a) (2001).

In order for a surviving spouse to be entitled to accrued 
benefits the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  At the time of the veteran's 
death in November 1993, he had a benefits claim pending since 
he had been hospitalized in a VA hospital at the time, and 
had already been service-connected and rated as 40 percent 
disabled due to the service-connected disability mentioned 
above.  See 38 C.F.R. § 3.157 (2001).

Congress has provided that a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of the 
veteran's due but unpaid benefits.  38 U.S.C.A. § 5121 (West 
1991).  In order to receive these benefits the spouse must 
show that the veteran at the date of death had been entitled 
to periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.

The regulations provide that "evidence in the file at date of 
death" as used in paragraph (a) of 38 C.F.R. § 3.1000 will be 
considered to have been met when there is on file at the date 
of the veteran's death:

Notwithstanding § 3.200(b) evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish service connection or degree of disability 
for disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  38 C.F.R. § 3.1000(4)(I) (2001).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).

§ 4.29 Ratings for service-connected disabilities requiring 
hospital treatment or observation. 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days. 

***

 (b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  If service connection 
for the disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.

Analysis

The evidence in this case shows that the veteran was not 
treated for his service-connected strain and myositis, 
cervical dorsal lumbar paravertebral muscles, traumatic, 
chronic, moderate to severe, with psychophysiological factors 
for a period in excess of 21 days during the VA 
hospitalization from September 24 to November 19, 1993.  At 
most, the evidence shows treatment for it on October 6, 1993 
only, when he complained of neck stiffness.  The mental 
changes which were treated during the hospitalization were 
reported to be due to multiple cerebrovascular accidents 
rather than part of the service-connected disability.

While the appellant feels that the veteran was treated for 
his service-connected disability in excess of 21 days during 
the VA hospitalization, her opinion is not competent in this 
regard, as she is a layperson and the opinion in question 
requires medical expertise to render.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  The medical evidence of record indicates 
that the veteran was treated for neck stiffness on one 
occasion, and for mental changes due to multiple 
cerebrovascular accidents on others.  

The preponderance of the evidence shows that he was not 
treated for his service-connected disability in excess of 21 
days during the VA hospitalization.  There is no doubt to be 
resolved in the appellant's favor, so the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In light of the above, the claim must be denied.  


ORDER

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 as a result of VA 
hospitalization from September 24 to November 19, 1993, for 
accrued benefits purposes is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

